Order entered February 14, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01607-CV

                            BRUCE B. MCLEOD, III, Appellant

                                              V.

                                  ALFRED GYR, Appellee

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-11-02708-B

                                          ORDER
       The Court has before it appellant’s February 12, 2013 unopposed motion for second

extension of time to file appellant’s brief. The Court GRANTS the motion and ORDERS

appellant to file his brief by February 26, 2013. No further extensions will be granted absent a

showing of exceptional circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE